Citation Nr: 1542397	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  09-20 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection, to include on a secondary basis, for left lower extremity peripheral neuropathy, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection, to include on a secondary basis, for right lower extremity peripheral neuropathy, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) following a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Detroit, Michigan has maintained jurisdiction over the case since that time.

In March 2011, the Board remanded the case for additional development.  At the time, the issues before the Board included that of service connection for diabetes mellitus.  In February 2014, while the case was in remand status, the RO issued a rating decision granting service connection for diabetes mellitus type II.  The issue of service connection for diabetes mellitus therefore is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The case has been returned to the Board at this time for further appellate review.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant when further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In accordance with the March 2011 remand directives, the Veteran underwent a VA examination in August 2013.  The medical examiner, after reviewing the claims file, provided a medical nexus opinion for the Veteran's diabetes mellitus and peripheral neuropathy of the lower extremities.  The examiner reviewed the results of all prior medical examinations from 2004 through 2013, and noted that none of the prior tests presented evidence of a diagnosis or treatment for diabetes, but that the August 2013 laboratory test in conjunction with the diabetes exam was abnormal and met the criteria for a diagnosis of diabetes mellitus type II. 

The examiner referred to the Veteran's service treatment records and noted the latter were silent for any nerve conditions.  The examiner also referenced the Veteran's private medical records, which indicated that the Veteran was diagnosed with idiopathic peripheral neuropathy in 2004, 33 years after his military discharge.  The examiner addressed whether the diabetes caused the peripheral neuropathy, concluding that since the Veteran was diagnosed with peripheral neuropathy 9 years prior to his 2013 diabetes mellitus type II diagnosis, there was no causal relationship between the two diseases.  

Unfortunately, however, the examiner did not address whether the Veteran's diabetes aggravated the peripheral neuropathy.

In light of the above, the Board finds that there is insufficient competent medical evidence on file to make a decision, and consequently must remand to obtain additional medical nexus opinion regarding the aggravation aspect of secondary service connection for the peripheral neuropathy.   See 38 C.F.R. § 4.2 (2015) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 31 (once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, remand is required.

Moreover, in a letter dated in October 2013, the Veteran referred to the September 2013 supplemental statement of the case and denied ever receiving the RO's May 2011 request for additional medical information.  In a March 2014 statement, the Veteran indicated he would be undergoing a neurology exam in April 2014 at the University of Michigan.  The Board notes that the result of this examination has not been received and/or made part of the claims file as of July 2015, nor has any attempt been made by VA to obtain those records.  Therefore, remand is necessary for VA to fulfill its duty to assist.

On remand, any ongoing private or VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his bilateral lower extremity peripheral neuropathy that is not already of record, to include any and all treatment since discharge from service.  After securing any necessary authorizations, attempt to obtain and associate those identified treatment records with the claims file.  

2.  Thereafter, refer the Veteran's claims file to the VA examiner who examined him in connection with the August 2013 VA peripheral nerves examination for an addendum medical opinion.  The entire claims file must be made available to and reviewed by the examiner.

If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claim.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

After the claims file is reviewed, the reviewer/examiner should offer an opinion addressing whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's idiopathic peripheral neuropathy of the lower extremities was aggravated (a permanent increase in severity beyond natural progress of the disease) by his service-connected diabetes mellitus type II.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialists' opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for peripheral neuropathy of the lower extremities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

